USCA4 Appeal: 21-4266      Doc: 35         Filed: 10/21/2022    Pg: 1 of 4




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-4266


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        ANTHONY MEYERS,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Western District of Virginia, at Big
        Stone Gap. James P. Jones, Senior District Judge. (2:20-cr-00007-JPJ-PMS-1)


        Submitted: October 3, 2022                                    Decided: October 21, 2022


        Before KING and AGEE, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Juval O. Scott, Federal Public Defender, OFFICE OF THE FEDERAL
        PUBLIC DEFENDER, Charlottesville, Virginia, for Appellant.            Christopher R.
        Kavanaugh, United States Attorney, Roanoke, Virginia, Jean B. Hudson, Assistant United
        States Attorney, OFFICE OF UNITED STATES ATTORNEY, Charlottesville, Virginia,
        for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4266      Doc: 35         Filed: 10/21/2022     Pg: 2 of 4




        PER CURIAM:

               Anthony Meyers pleaded guilty to being an inmate in possession of a prohibited

        object, in violation of 18 U.S.C. § 1791(a)(2), (d)(1)(B). The district court imposed an

        upward variant sentence of 42 months’ imprisonment. On appeal, Meyers argues that his

        sentence is procedurally and substantively unreasonable. We affirm.

               We review a sentence, “‘whether inside, just outside, or significantly outside the

        [Sentencing] Guidelines range[,] under a deferential abuse-of-discretion standard.’”

        United States v. Torres-Reyes, 952 F.3d 147, 151 (4th Cir. 2020) (quoting Gall v. United

        States, 552 U.S. 38, 41 (2007)). This review requires an examination of both the procedural

        and substantive reasonableness of the sentence. Gall, 552 U.S. at 51. In determining

        procedural reasonableness, we consider whether the district court properly calculated the

        defendant’s advisory Guidelines range, considered the 18 U.S.C. § 3553(a) factors,

        analyzed any arguments presented by the parties, and sufficiently explained the selected

        sentence. Id. at 49-51.

               “[A] district court’s explanation should provide some indication that the court

        considered the § 3553(a) factors and applied them to the particular defendant.” United

        States v. Nance, 957 F.3d 204, 212-13 (4th Cir.) (cleaned up), cert. denied, 141 S. Ct. 687

        (2020). Although a district court must “address or consider” the parties’ nonfrivolous

        arguments for imposing a different sentence, “this admonition focuses on the whole of a

        defendant’s argument and does not require the court to address every argument a defendant

        makes.” United States v. Powers, 40 F.4th 129, 137 (4th Cir. 2022) (cleaned up). We will

        not simply “tally up the number of distinguishable arguments a defendant mentioned in the

                                                    2
USCA4 Appeal: 21-4266       Doc: 35          Filed: 10/21/2022      Pg: 3 of 4




        district court and then comb the sentencing transcript for proof the district court mentioned

        each one by name.” Id.

               Meyers argues that the district court failed to sufficiently consider and address his

        nonfrivolous mitigation arguments. Our review of the record confirms that the district

        court properly calculated the Guidelines range of 27 to 33 months’ imprisonment, engaged

        with both parties’ arguments, and based the sentence on the § 3553(a) factors. Although

        Meyers argued that his above-Guidelines range sentence created a sentencing disparity

        between himself and similarly situated defendants, the district court rejected that argument,

        finding that an upward variant sentence was warranted particularly because of Meyers’

        history of possessing weapons in prison. We therefore conclude that Meyers’ sentence is

        procedurally reasonable.

               If we find “no significant procedural error, [we] then consider[] the substantive

        reasonableness of the sentence imposed.” United States v. Arbaugh, 951 F.3d 167, 172

        (4th Cir. 2020) (cleaned up). “When considering the substantive reasonableness of a prison

        term, we examine the totality of the circumstances to see whether the sentencing court

        abused its discretion in concluding that the sentence it chose satisfied the standards set forth

        in § 3553(a).” Id. at 176 (cleaned up).

               “Where, as here, the sentence is outside the advisory Guidelines range, we must

        consider whether the sentencing court acted reasonably both with respect to its decision to

        impose such a sentence and with respect to the extent of the divergence from the sentencing

        range.” Nance, 957 F.3d at 215. “That said, district courts have extremely broad discretion

        when determining the weight to be given each of the § 3553(a) factors, and the fact that a

                                                       3
USCA4 Appeal: 21-4266      Doc: 35          Filed: 10/21/2022     Pg: 4 of 4




        variance sentence deviates, even significantly, from the Guidelines range does not alone

        render it presumptively unreasonable.” Id. (cleaned up). “Instead, we must give due

        deference to the district court’s decision that the § 3553(a) factors, on a whole, justify the

        extent of the variance.” Id. (internal quotation marks omitted).

               As to the substantive reasonableness of his sentence, Meyers argues that the district

        court failed to explain why a lower sentence was not sufficient to satisfy the § 3553(a)

        factors. Meyers emphasizes that he did not, for instance, use the weapon to threaten or

        attack anyone. However, the district court thoroughly explained why it believed a 42-

        month sentence was necessary under the § 3553(a) factors. The district court recognized

        that Meyers had a difficult childhood and that his criminal history score may have

        overstated his past criminal conduct. The court stressed that this offense marked Meyers’

        sixth time possessing weapons in custody over a six-year period, and that a significant

        sentence was necessary to deter Meyers from engaging in further similar conduct.

        Relatedly, the district court found it necessary to impose a sentence that generally deterred

        inmates from possessing weapons in prison, which the court saw as posing a serious risk

        to both inmates and staff. In light of the district court’s considered explanation, we defer

        to its determination that the § 3553(a) factors, taken as a whole, justified Meyers’ sentence.

               Accordingly, we affirm the district court’s judgment. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                         AFFIRMED



                                                      4